Exhibit 10.1

VIASPACE INC.

STOCK PURCHASE AGREEMENT

This Agreement is made this 30 day of March, 2006, by and between VIASPACE Inc.
(the “Corporation”), a Nevada corporation, and SNK Capital Trust (“Optionee”).

A. EXERCISE OF OPTION

1. Exercise. Optionee hereby purchases  3,571,499 shares of Common Stock (the
“Purchased Shares”) pursuant to that certain amended option agreement (the
“Option Agreement”) dated March 30, 2006 between the Corporation and the
Optionee to purchase up to 10,714,286 shares of common stock (the “Option
Shares”) at the exercise price of $0.28 per share (the “Exercise Price”).

2. Payment. Concurrently with the delivery of this Agreement to the Corporation,
Optionee shall pay the Exercise Price for the Purchased Shares in accordance
with the provisions of the Option Agreement and shall deliver whatever
additional documents may be required by the Option Agreement as a condition for
exercise. The Corporation shall immediately provide to Optionee an originally
executed copy of this Agreement and shall take immediate steps to initiate the
issuance of the Purchased Shares.

B. SECURITIES LAW COMPLIANCE

1. Restricted Securities. The Purchased Shares have not been registered under
the Securities Act of 1933 (“1933 Act”). Optionee hereby confirms that Optionee
has been informed that the Purchased Shares are restricted securities under the
1933 Act and may not be resold or transferred unless the Purchased Shares are
first registered under the Federal securities laws or unless an exemption from
such registration is available. Accordingly, Optionee hereby acknowledges that
Optionee is prepared to hold the Purchased Shares for an indefinite period and
that Optionee is aware that SEC Rule 144 issued under the 1933 Act which exempts
certain resales of unrestricted securities is not presently available to exempt
the resale of the Purchased Shares from the registration requirements of the
1933 Act.

2. Restrictions on Disposition of Purchased Shares. Optionee shall make no
disposition of the Purchased Shares unless and until there is compliance with
all of the following requirements:

(i) Optionee shall have provided the Corporation with a written summary of the
terms and conditions of the proposed disposition.

(ii) Optionee shall have provided the Corporation with written assurances, in
form and substance satisfactory to the Corporation, that (a) the proposed
disposition does not require registration of the Purchased Shares under the 1933
Act or (b) all appropriate action necessary for compliance with the registration
requirements of the 1933 Act or any exemption from registration available under
the 1933 Act (including Rule 144) has been taken.

The Corporation shall not be required (i) to transfer on its books any Purchased
Shares which have been sold or transferred in violation of the provisions of
this Agreement or (ii) to treat as the owner of the Purchased Shares, or
otherwise to accord voting, dividend or liquidation rights to, any transferee to
whom the Purchased Shares have been transferred in contravention of this
Agreement.

3. Restrictive Legends. The stock certificates for the Purchased Shares shall be
endorsed with one or more of the following restrictive legends:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. THE SHARES MAY NOT BE SOLD OR OFFERED FOR SALE IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER SUCH
ACT, (B) A “NO ACTION” LETTER OF THE SECURITIES AND EXCHANGE COMMISSION WITH
RESPECT TO SUCH SALE OR OFFER OR (C) SATISFACTORY ASSURANCES TO THE CORPORATION
THAT REGISTRATION UNDER SUCH ACT IS NOT REQUIRED WITH RESPECT TO SUCH SALE OR
OFFER.”

C. MISCELLANEOUS PROVISIONS

1. Optionee Undertaking. Optionee hereby agrees to take whatever additional
action and execute whatever additional documents the Corporation may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Optionee or the Purchased Shares
pursuant to the provisions of this Agreement.

2. Agreement is Entire Contract. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof.

3. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules and the parties hereby consent to
and agree that exclusive jurisdiction shall reside in the state and federal
courts in Los Angeles County, California.

4. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

5. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and upon Optionee, whether or not any such entity shall have become a party to
this Agreement and have agreed in writing to join herein and be bound by the
terms hereof.

6. Notices. Any notice required to be given or delivered to the Surviving
Corporation under the terms of this Agreement shall be in writing and addressed
to the Surviving Corporation at its principal corporate offices. Any notice
required to be given or delivered to Optionee shall be in writing and addressed
to Optionee at the address previously provided to the Corporation. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate originals, or in signed fax copies to be followed by duplicate
originals, by their duly authorized representatives as of the date written
above.

              VIASPACE Inc.       SNK Capital Trust    
By:
  /s/ CARL
KUKKONEN   By:   /s/ GAYE
KNOWLES
 
           
Name:
  CARL KUKKONEN   Name:   GAYE KNOWLES
 
           
Title
:
  CEO   Title
:  
TRUSTEE
 
           

